Citation Nr: 1135794	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-34 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The appellant served on active duty from May 2004 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO) that determined that the appellant's character of discharge, under other than honorable conditions, was a bar to VA benefits.  The appellant testified before the Board in May 2010.  In May 2011, the Board requested a VA medical opinion from a psychiatrist.    

This matter arose as a preliminary consideration when the appellant filed claims of entitlement to service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus.  The Board finds herein that the appellant's character of discharge is not a bar to entitlement to VA benefits.  Consideration of the aforementioned service connection issues on the merits cannot occur at this time, however.  They have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The appellant was inducted into service in May 2004 and was administratively discharged in August 2007 under other than honorable conditions for misconduct due to drug abuse.

2.  During service, the appellant engaged in episodes of cocaine abuse that were due to the PTSD he suffered as a result of his combat experiences.

3.  The appellant's service from May 2004 to August 2007 did not involve willful and persistent misconduct on his part and is not considered to be under dishonorable conditions for VA purposes.
CONCLUSION OF LAW

The appellant's other than honorable discharge from service is not a bar to the award of VA compensation benefits.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.159, 3.354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA laws and regulations and for benefits purposes, a Veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(a) (2010). 

The provisions of 38 C.F.R. § 3.12 provide that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2010).  The regulation provides that such a discharge includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).  Such a discharge will be a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b) (2010).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n) (2010).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2010). 

The appellant served on active duty from May 2004 to August 2007.  The appellant's service personnel records show that his discharge in August 2007 was under other than honorable conditions.  The reason for separation was misconduct due to drug abuse.  In a subsequent January 2008 Administrative Decision, the RO determined that the character of the appellant's discharge from service was a bar to receipt of VA benefits because the "other than honorable" discharge in August 2007 was issued as a result of willful and persistent misconduct.

The appellant does not allege that he was insane at the time of committing the offenses of drug abuse during service.  He instead contends that his cocaine abuse was not willful because it was secondary to the PTSD he suffered in service as a result of his combat experiences in Iraq.  

Service personnel records show that the appellant served in Iraq from November 2005 to March 2006 as a tactical vehicle machine gunner responsible for the security of his platoon's combat logistics patrols.  The records indicate that the appellant ensured the safe execution of over 45 missions.  

Service medical records show that the appellant was first treated for a psychiatric disorder in February 2007 when he was seen for anxiety disorder, not otherwise specified.  A letter from a private psychologist from Family Life Counseling Center indicates that the psychologist had treated the appellant for PTSD since April 2007.  The appellant was subsequently referred by command in May 2007 for an in-service psychological evaluation due to posttraumatic stress and continued to receive in-service treatment for PTSD thereafter.  Service medical records dated from March 2007 to June 2007 show that in addition to psychiatric treatment, the appellant also received intermittent treatment for cocaine abuse and cocaine-related seizures and syncope.  The appellant entered a substance abuse rehabilitation program in May 2007.  In a June 2007 medical report, the Veteran was being treated for suspected cocaine-related seizures.  The first two reported seizures were noted to be in late February and early March of 2007.  Both seizures were reported to have occurred on days following cocaine use.  The report of cocaine use in late February 2007 is the earliest reference to cocaine use in the appellant's service records.

In June 2011, a VA psychiatrist reviewed the appellant's claims file in order to determine whether his episodes of cocaine abuse during service were due to his in-service diagnosis of PTSD.  The psychiatrist opined that it was more likely than not that the appellant's episodes of cocaine abuse during his period of service were related or due to his in-service diagnosis of PTSD.  The psychiatrist had arrived at the opinion with a reasonable degree of medical certainty.  The psychologist explained that it was well-known in psychiatric literature that PTSD was commonly associated with increased rates of substance abuse and that according to the DSM-IV, it was also known that the substance abuse disorders could either precede, follow, or emerge concurrently with the onset of PTSD.  The psychiatrist further reported that it appeared that in the appellant's case, the two disorders emerged almost concurrently.  The psychiatrist stated that PTSD literature suggested both disorders were related to one another and that it was postulated that there might be a biological pathway that led from PTSD to substance abuse disorders or substance dependence disorders.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the June 2011 VA medical opinion concluding that the appellant's cocaine abuse in service was due to his in-service PTSD is probative and persuasive based on the psychiatrist's thorough review of the claims file and the adequate rationale provided for the opinion.  In addition, there is no competent contrary opinion of record.  

The Board finds that the weight of the evidence shows that the appellant's cocaine use, while persistent, does not constitute willful misconduct.  Willful misconduct means an act involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).  However, the medical evidence shows that the appellant's cocaine abuse disorder emerged concurrently with his PTSD during service and was due to his PTSD.  The Board therefore finds that the appellant's cocaine use was not willful, as it was the consequence of another service-connected disability that had its onset in service.  

Because the appellant's chronic cocaine abuse during service was a result of his in-service PTSD, the Board finds that the appellant's cocaine abuse during service was not willful and persistent misconduct.  Accordingly, the Board finds that the character of the appellant's discharge is not a bar to the payment of VA benefits.  38 C.F.R. §§ 3.12(d)(4), 3.301(c)(3) (2010).   


ORDER

The character of the appellant's discharge from service is not a bar to entitlement to VA compensation benefits.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


